        Case 3:18-cv-00425-RDM Document 109 Filed 08/13/21 Page 1 of 10




                           THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT BASHORE,
                                                    : CIVIL ACTION NO. 3:18-CV-425
                 Plaintiff,                         : (JUDGE MARIANI)

                 V.

POCONO MOUNTAIN REGIONAL
POLICE COMMISSION, et al.,

                 Defendants.

                                       MEMORANDUM OPINION

        Here the Court considers Defendant's Motion in Limine to Bar Evidence Regarding

Administrative Workers Compensation Proceedings and Dismissed Claims and Motion for

Limiting Instruction (Doc. 65) filed by Defendant PMRPC. 1 With the motion, Defendant

PMRPC requests that the Court preclude Plaintiff from introducing evidence regarding

        (i) Plaintiffs workers compensation injury and claim, other than that he
        sustained a work injury on July 13, 2016 and had fully recovered from same as
        well as being cleared to return to work without restriction on October 20, 2016
        with a return to work date of November 1, 2016; (ii) the workers compensation
        work injury investigation findings and post weapons qualification failure workers
        compensation issues; and (iii) reference to Plaintiffs dismissed wrongful
        discharge claim or other wrongful discharges.

        1 Although     the motion title refers to "Defendant's" in the singular, the body of the motion indicates
that it is filed by "Defendants, (hereinafter referred to as "PMRPD Defendants"). (Doc. 61 at 1.) The docket
shows that the parties entered a Stipulation on April 20, 2018, stipulating that the Pocono Mountain
Regional Police Department ("PMRPD") was dismissed from the action with prejudice. (Doc. 10 at 1.) The
Court accepted the Stipulation by Order of the same date. (Doc. 11 .) Thereafter, Attorneys Harry Coleman
and Owen Coleman represent only the Pocono Mountain Regional Police Commission ("PMRPC"). Thus,
the Court considers this motion to have been filed by Defendant PMRPC .
       Case 3:18-cv-00425-RDM Document 109 Filed 08/13/21 Page 2 of 10




(Doc. 65 at 5.) For the reasons discussed below, the Court will grant Defendants' motion in

part and deny it in part.

                                         I. BACKGROUND

       On December 28, 2018, Plaintiff filed the above-captioned action after he was

terminated from his position as a police officer with the Pocono Mountain Regional Police

Commission ("MPRPC"). (Doc. 1.) As set out in the Statement of Undisputed Material

Facts contained in the Court's Memorandum Opinion addressing the Pocono Mountain

Regional Police Commission's Motion for Summary Judgment (Doc. 34), Plaintiff injured his

right hip, right knee, and right hand in a prisoner take down incident in July 2016 and was

unable to work until November 1, 2016. (Doc. 50 at 2-3. 2) On August 5, 2016, PMRPC and

its workers' compensation insurance carrier issued a Notice of Temporary Compensation

Payable. Plaintiff was paid workers' compensation benefits . On October 20, 2016, Plaintiff

was provided clearance by Mountain View Orthopedics to return to work on November 1,

2016. Plaintiff was released to full duty by his orthopedic physician.

       Upon his return to work, Plaintiff had to update his weapons qualification.

Sergeant David Poluszny, the Department's Firearms Instructor, was present for Plaintiffs

November 2016 weapons qualification efforts and was aware that Plaintiff was qualifying in

November 2016 because he had been returned to work on November 1, 2016.


       2 Additional background information is taken from the Summary Judgment Memorandum Opinion's
Statement of Undisputed Material Facts (Doc. 50 at 2-11) unless otherwise cited in the text.
                                                2
       Case 3:18-cv-00425-RDM Document 109 Filed 08/13/21 Page 3 of 10




       Plaintiff was told by Sergeant Poluszny that he failed two weapons qualification

attempts on November 2, 2016, and that he failed on November 3, 2016. Plaintiff was not

told his scores. After Chief Wagner was notified that Plaintiff failed the weapons

qualifications, Plaintiff was placed on light duty. Chief Wagner's Record of Employee

Conference dated November 4, 2016, does not state that Plaintiff failed the test for not

attaining an 80% score (240) on his weapons qualification. Plaintiff testified that Chief

Wagner told him he would have to obtain outside training by the National Rifle Association

at his own expense.

       Plaintiff was put on desk duty from November 7, 2016, to November 11 , 2016, and

then returned to the range for a qualification attempt with Sergeant Posluszny. Plaintiff was

told he had failed again and had scored 236. Plaintiff said he only needed a 225 (75%), but

Sergeant Posluszny told him he needed a 240 (80%). Plaintiff testified that he has never

seen any document at the PMRPD that indicates a minimum pass/fail test score is 225, the

MPOETC standard.

       Plaintiff was removed from duty on November 16, 2016, by Chief Wagner on the

alleged basis that he did not pass his weapons qualification pursuant to Policy 6-3

(Weapons Qualification), Subsection (lll)(E)(5). An executive session of the Commission

was held on the same day. Chief Wagner's letter states that "the outcome of the meeting

was that we are bound by policy as set." (Doc. at 5 (quoting Plaintiffs Counter-Statement

of Material Facts ("PCSMF") Doc. 41   ~   19).) The only written policy set by the Commission


                                                3
       Case 3:18-cv-00425-RDM Document 109 Filed 08/13/21 Page 4 of 10




was under PMRPC Policy 6-3 (Pl.'s Ex. #10 (Doc. 43-10)) and PMRPC Policy 5-1 (Pl .'s Ex

#5 (Doc. 43-5)). The department's alleged unwritten policy of a 240 passing score, which

differed from MPOETC standard of 225, was not a written a policy of the Commission at the

relevant time. The Commission required Plaintiff to successfully qualify with in thirty (30)

days after having received remedial firearms training from an outside source. Chief

Wagner's letter to Plaintiff dated November 16, 2016, relieving him of duty for allegedly

failing his weapons qualification test does not state that Plaintiff failed the test for not

attaining an 80% score on his weapons qualification . Chief Wagner testified that being

relieved of duty means Plaintiff was on unpaid status and was not to report to work.

       Plaintiff returned to his doctor on November 17, 2016, and was taken out of work

again . Hei provided the work restriction to Chief Wagner who admitted that he would have

been aware that the Plaintiff was placed back on full restrictions the day after November 16,

2016, by his doctor for acquired trigger finger. Chief Wagner testified that he did not recall

any discussions with Plaintiff as to how he would undergo remedial firearms training within

30 days based on his medical restrictions specifically for his right hand, and he stated there

was no policy for such a scenario.

       Plaintiffs counsel sent a letter to the PMRPD dated November 23, 2016, enclosing a

copy of a Petition for Penalties filed with the Pennsylvania Department of Labor & lndustry;-

Bureau of Workers' Compensation filed on November 23, 2016, alleging that Defendant

refused to pay benefits to the Claimant and instead informed him that his claim was denied.


                                                 4
       Case 3:18-cv-00425-RDM Document 109 Filed 08/13/21 Page 5 of 10




       A Loudermill Hearing was held on November 23, 2016. Defendant's Loudermill

Hearing Notice to Plaintiff notified him that the issues to be addressed were: (1) Policy 6-3

Weapons Qualification, and (2) Failure to qualify with your primary service handgun on

11/1/16, 11/2/16, 11/3/16 and 11/11/16.

       Plaintiff was terminated on December 26, 2016, although he had been out of work

due to his work injury from November 17, 2016, through his date of termination . He was

fifty-eight (58) years old at the time and had twenty-three (23) years of continuous

employment and service with the PMRPC. Sergeant Poluszny testified that it was the first

time a police officer did not qualify and was terminated. (PCSMF Doc. 41     ,r 34; DAPCSMF
Doc. 49 ,r 34.)

       At the time of his termination, Plaintiff was less than two years from his retirement

eligibility for being over 50 years of age and having 25 years of service. As such, he would

have been entitled to Pension Benefits due to his age being over 50 and having attained 25

years of service. Plaintiff would also have been entitled to Post-Retirement Health Care at

50% premium.

       On January 4, 2017, an Order was issued by the Honorable Alan Harris, Workers'

Compensation Judge, stating the following: "AND NOW, following a hearing which took

place on December 28, 2016, and upon finding that Claimant's benefits were suspended in

violation of law, it is ordered that Claimant's benefits be reinstated as of October 12, 2016."

(PCSMF Doc. 41    ,r 29; Doc. 49 DAPCSMF ,r 29.)

                                               5
       Case 3:18-cv-00425-RDM Document 109 Filed 08/13/21 Page 6 of 10




       In the Court's March 23, 2020, Memorandum Opinion (Doc. 50), the Court granted

summary judgment on Plaintiffs wrongful discharge claim and denied summary judgment

on his Age Discrimination in Employment Act claim . (Doc. 50 at 27.) Therefore, two claims

remain-Count I Age Discrimination in Employment Act claim against the Pocono Mountain

Regional Police Commission and Count Ill Breach of Duty of Fair Representation claim

against Pocono Regional Police Officer's Association which was not the subject of a

summary judgment motion. (Doc. 1      ,m 31-43, 54-67.)
       Trial is set to commence on September 20, 2021. (Doc. 97.) The parties have filed

numerous motions in limine (Docs. 57, 61 , 63, 65, 67, 69), including Plaintiffs motion at

issue here, which are all ripe for disposition.

                                    II. STANDARD OF REVIEW

       "The purpose of a motion in Ii mine is to allow the trial court to rule in advance of trial

on the admissibility and relevance of certain forecasted evidence." United States v.

Tartaglione, 228 F. Supp. 3d 402,406 (E.D. Pa. 2017). A court may exercise its discretion

to rule in limine on evidentiary issues "in appropriate cases." In re Japanese Elec. Prods.

Antitrust Litig. , 723 F.2d 238, 260 (3d Cir. 1983), rev'd on other grounds sub nom.

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 106 S. Ct. 1348, 89 L. Ed.

2d 538 (1986). Nevertheless, a "trial court should exclude evidence on a motion in limine

only when the evidence is clearly inadmissible on all potential grounds." Tartaglione, 228 F.

Supp. 3d at 406. "[l]n limine rulings are not binding on the trial judge, and the judge may


                                                  6
       Case 3:18-cv-00425-RDM Document 109 Filed 08/13/21 Page 7 of 10




always change his mind during the course of a trial." Ohler v. United States, 529 U.S. 753,

758 n.3, 120 S. Ct. 1851, 146 L. Ed. 2d 826 (2000) . The Supreme Court has long

recognized that "[a] reviewing court is handicapped in an effort to rule on subtle evidentiary

questions outside a factual context." Luce v. United States, 469 U.S. 38, 41 (1984). Thus,

a district court's ruling on a motion in limine "is subject to change when the case unfolds."

Id. While this is particularly so if the actual testimony at trial differs from what was

anticipated in a party's motion in limine, but "even if nothing unexpected happens at trial, the

district judge is free, in the exercise of sound judicial discretion, to alter a previous in

limine ruling. " Id. at 41-42.

       Further, while motions in limine may serve as a useful pretrial tool that enables more

in-depth briefing than would be available at trial, a court may defer ruling on such motions "if

the context of trial would provide clarity." Frintner v. TruePosition, 892 F. Supp. 2d 699, 707

(E.D. Pa. 2012). Indeed, "motions in limine often present issues for which final decision is

best reserved for a specific trial situation." Walden v. Georgia-Pacific Corp. , 126 F.3d 506,

518 n.10 (3d Cir. 1997). Thus, certain motions, "especially ones that encompass broad

classes of evidence, should generally be deferred until trial to allow for the resolution of

questions of foundation, relevancy, and potential prejudice in proper context." Leonard v.

Stemtech Health Scis. , Inc., 981 F. Supp. 2d 273, 276 (D. Del. 2013). Moreover, "pretrial

Rule 403 exclusions should rarely be granted .... [A] court cannot fairly ascertain the

potential relevance of evidence for Rule 403 purposes until it has a full record relevant to


                                                 7
       Case 3:18-cv-00425-RDM Document 109 Filed 08/13/21 Page 8 of 10




the putatively objectionable evidence." In re Paoli R.R. Yard PCB Litig., 916 F.2d 829, 859

(3d Cir. 1990) (emphasis in original).

                                         Ill. ANALYSIS

        As set out above, with this motion Defendant requests that the Court preclude

Plaintiffs from presenting evidence as to the following:

       (i) Plaintiff's workers compensation injury and claim, other than that he
       sustained a work injury on July 13, 2016 and had fully recovered from same as
       well as being cleared to return to work without restriction on October 20, 2016
       with a return to work date of November 1, 2016; (ii) the workers compensation
       work injury investigation findings and post weapons qualification failure workers
       compensation issues ; and (iii) reference to Plaintiff's dismissed wrongful
       discharge claim or other wrongful discharges.

(Doc. 65 at 5.)

       As directed in the Court's April 1, 2020, Order scheduling this matter for trial , each

motion in limine must "be narrowly tailored, address a single evidentiary issue, and be filed

separately. No omnibus motions will be considered by the Court." (Doc. 54 ~ 6.)

Defendant PMRPC's motion violates the Court's directive and can be denied on that basis.

However, because Plaintiff states that he does not intend to introduce evidence regarding

his wrongful discharge claim, and the Court agrees that evidence related to this claim is

properly excluded as irrelevant to the ADEA claim, the Court will grant Defendant's motion

on this issue.

       Regarding the workers compensation injury and claim, Defendant PMRPC's request

that the only related admissible evidence is that Plaintiff "sustained a work injury on July 13,


                                               8
       Case 3:18-cv-00425-RDM Document 109 Filed 08/13/21 Page 9 of 10




2016 and had fully recovered from same as well as being cleared to return to work without

restriction on October 20, 2016 with a return to work date of November 1, 2016" (Doc. 65 at

5) and that other evidence related to his workers' compensation claim is "entirely irrelevant

and highly prejudicial" (Doc. 66 at 5) will be denied. The Court concludes that the uncertain

contours of the request indicate that pretrial preclusion is inappropriate. Undisputed facts

show that Plaintiff was returned to work from his July 2016 work related injury on November

1, 2014, without restrictions, and Plaintiff was taken out of work again on November 17,

2016, because of acquired trigger finger which was eventually judged to be a work related

injury; Plaintiff provided the work restriction related to the trigger finger diagnosis to Chief

Wagner; and Chief Wagner admitted that he would have been aware that the Plaintiff was

placed back on full restrictions by his doctor the day after he was relieved of duty by Chief

Wagner on November 16, 2016. See supra pp. 4-5. These facts, contrasted with

Defendant's request regarding the workers compensation injury and claim to allow only

evidence that Plaintiff "sustained a work injury on July 13, 2016, and had fully recovered

from same as well as being cleared to return to work without restriction on October 20, 2016

with a return to work date of November 1, 2016" (Doc. 65 at 5), show that Plaintiff should

not be summarily excluded from presenting evidence about his condition and events which

post-date his November 1, 2016, return to work.

       The Court agrees with Plaintiff that he should "be able to fully explain the

circumstances surrounding his injury, his return to work, his qualifications, and his


                                                 9
      Case 3:18-cv-00425-RDM Document 109 Filed 08/13/21 Page 10 of 10




subsequent medical leave from work." (Doc. 78 at 3.) Because Defendant PMRPC's

suggested limitations related to Plaintiffs workers compensation injury and claims are overly

broad and best reserved for consideration in the context of trial, Walden , 126 F.3d at 518

n.10; In re Paoli R.R. Yard PCB Litig., 916 F.2d at 859; Leonard, 981 F. Supp. 2d at 276,

the Court will deny without prejudice Defendant PMRPC's motion insofar as it seeks to

preclude evidence related to Plaintiffs workers compensation injury and claim (Doc. 65 at 5;

Doc. 66 at 7, 10).

                                       IV. CONCLUSION

       For the reasons discussed above, Defendant's Motion in Limine to Bar Evidence

Regarding Administrative Workers Compensation Proceedings and Dismissed Claims and

Motion for Limiting Instruction (Doc. 65) filed by Defendant PMRPC will be granted in part

and denied without prejudice in part. The motion will be granted insofar as Plaintiff will be

precluded from presenting evidence related to his wrongful discharge claim. The motion will

be denied without prejudice in all other respects . An appropriate Order is filed

simultaneously with this Memorandum Opinion.




                                                   Ro ert D. Mariani
                                                   United States District Judge




                                              10
